 1 SINGER CASHMAN LLP
       Adam S. Cashman (Bar No. 255063)
 2     acashman@singercashman.com
       Doug Tilley (Bar No. 265997)
 3     dtilley@singercashman.com
     505 Montgomery Street, Suite 1100
 4   San Francisco, California 94111
     Telephone:     (415) 500-6080
 5   Facsimile:     (415) 500-6080

 6 Attorneys for Eventbrite, Inc.
 7
                                    UNITED STATES DISTRICT COURT
 8
                                 NORTHERN DISTRICT OF CALIFORNIA
 9
                                        SAN FRANCISCO DIVISION
10
11 SHERRI SNOW and LINDA CONNER, as                 CASE NO. 3:20-CV-03698-WHO
     individuals, on behalf of themselves, the
12                                                  DECLARATION OF DOUG TILLEY IN
     general public and those similarly situated,   SUPPORT OF PLAINTIFFS’
13                                                  ADMINISTRATIVE MOTION TO SEAL
        Plaintiffs,                                 PORTIONS OF PLAINTIFFS’
14                                                  OPPOSITION TO MOTION TO
                      v.                            COMPEL ARBITRATION
15
16 EVENTBRITE, INC.,
17      Defendant.
18
19
20
21
22
23
24
25
26
27
28
 1          I, Doug Tilley, hereby declare as follows:

 2          1.      I am a partner with the law firm Singer Cashman LLP, counsel of record for

 3   Defendant Eventbrite, Inc. (“Eventbrite”). I submit this declaration in support of Plaintiffs Sherri

 4   Snow and Linda Conner’s (“Plaintiffs”) Administrative Motion to File Under Seal Portions of

 5   Plaintiffs’ Opposition to Eventbrite’s Motion to Compel Arbitration (Dkt. No. 50 (Plaintiffs’

 6   “Motion to Seal”)). Unless otherwise stated, I make this Declaration based on my personal

 7   knowledge following a reasonable and diligent inquiry. If called upon, I could and would testify

 8   competently to the matters set forth below.

 9          2.      Attached hereto as Exhibit A is a true and correct copy of the transcript of the

10   June 3, 2021 deposition of Nick Popoff (the “Popoff Transcript”), with redactions applied to

11   protect Eventbrite’s confidential information. This Exhibit was attached in full to the

12   Declaration of Todd Kennedy in support of Plaintiff’s Opposition. Eventbrite has lodged under

13   seal a version of Exhibit A in which the sealable portions are highlighted in yellow, for the

14   convenience of the Court.

15          3.      In addition to the above-referenced portions of the transcript of Mr. Popoff’s

16   deposition, Eventbrite also seeks to seal the following portions of Plaintiff’s Opposition to

17   Eventbrite’s pending Motion to Compel Arbitration (collectively, the “Sealable Material”):

18                             Plaintiffs’ Opposition Brief (“Opp.”) at 15:7
                               through 15:10
19
                               Opp. at 15:17 through 15:22
20                             Opp. at 16:2 through 16:6

21          4.      Eventbrite does not seek to seal any other portions of the Popoff Transcript or

22   Plaintiffs’ Opposition.

23          5.      I have reviewed the Popoff Transcript and Plaintiff’s Opposition. I believe that

24   the redactions applied to those materials, as narrowed herein, are narrowly tailored to seek

25   sealing of only properly sealable material.

26

27
                                                      -1-
28       DECLARATION OF DOUG TILLEY IN SUPPORT OF PLAINTIFFS' ADMINISTRATIVE MOTION TO SEAL PORTIONS OF
                           PLAINTIFFS' OPPOSITION TO MOTION TO COMPEL ARBITRATION
                                           CASE NO. 3:20-CV-03698-WHO
 1          6.      Specifically, the Sealable Material contains or reflects information concerning the

 2   organization, structure, and/or operation of elements of Eventbrite’s source code, as well as

 3   information concerning the identities of third parties whom Eventbrite has engaged to perform

 4   certain business functions. Eventbrite maintains such information as strictly confidential. The

 5   Sealable Information qualifies for protection under the Stipulated Protective Order entered by the

 6   Court (see Dkt. No. 39) because it is competitively sensitive information, including descriptions

 7   of, file names of, and commentary regarding Eventbrite’s confidential “computer code,” the

 8   disclosure of which, whether publicly or to Plaintiffs, would create substantial risk of serious

 9   harm that could not be avoided by less restrictive means. For example, Plaintiffs, who are

10   adverse to Eventbrite and have lodged serious allegations concerning the Company, and who

11   have not personally executed the Stipulated Protective Order or an acknowledgement to be

12   bound thereby, might seek to publish or otherwise misuse the Sealable Material. Moreover,

13   competitors might seek to use information relating to Eventbrite’s source code, and/or the

14   identity of third party service providers, to obtain an unfair competitive or other advantage over

15   Eventbrite. There is no legitimate need for Plaintiffs (whose interests are represented by

16   counsel) or third parties to review the Sealable Material.

17

18
            I declare under penalty of perjury that the foregoing is true and correct to the best of my
19
     knowledge. Executed on July 6, 2021.
20

21
                                                                      Doug Tilley
22

23

24

25

26

27
                                                      -2-
28       DECLARATION OF DOUG TILLEY IN SUPPORT OF PLAINTIFFS' ADMINISTRATIVE MOTION TO SEAL PORTIONS OF
                           PLAINTIFFS' OPPOSITION TO MOTION TO COMPEL ARBITRATION
                                           CASE NO. 3:20-CV-03698-WHO
